Exhibit 10.1

Option No. /$GrantID$/



INTERCEPT PHARMACEUTICALS, INC.



Stock Option Grant Notice for Directors

Stock Option Grant under the

2012 Equity Incentive Plan



1.Name and Address of Participant:/$ParticipantName$/

/$ParticipantAddress$/





2.Date of Option Grant:/$GrantDate$/



3.Type of Grant:/$GrantType$/



4.Maximum Number of Shares for

which this Option is exercisable:/$AwardsGranted$/



5.Exercise (purchase) price per share:/$GrantPrice$/



6.Option Expiration Date:/$ExpirationDate$/



7.Vesting Start Date:May 28, 2020



8.Vesting Schedule:  This Option shall become exercisable (and the Shares issued
upon exercise shall be vested) as follows provided the Participant is an
Employee, director or Consultant of the Company or of an Affiliate on the
applicable vesting date (see vesting schedule below):



/$VestingSchedule$/



Notwithstanding the foregoing, in the event that the Company’s 2021 Annual
Meeting of Stockholders (the “2021 Annual Meeting”) is held on or prior to May
28, 2021, this Option shall vest and become exercisable in full on the day
immediately preceding the date of the 2021 Annual Meeting.



See Section 3 for vesting in the event of a Change of Control (as defined
herein).



The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.



The Company and the Participant acknowledge receipt of this Stock Option Grant
Notice and agree to the terms of the Stock Option Agreement attached hereto and
incorporated by reference herein, the Company’s 2012 Equity Incentive Plan and
the terms of this Option Grant as set forth above.



--------------------------------------------------------------------------------

INTERCEPT PHARMACEUTICALS, INC.



STOCK OPTION AGREEMENT -
INCORPORATED TERMS AND CONDITIONS



AGREEMENT made as of the date of grant set forth in the Stock Option Grant
Notice by and between Intercept Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation, and the individual whose name appears on the Stock Option
Grant Notice (the “Participant”).



WHEREAS, the Company desires to grant to the Participant an Option to purchase
shares of its common stock, $0.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s 2012 Equity Incentive Plan (the
“Plan”);



WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and



WHEREAS, the Company and the Participant each intend that the Option granted
herein shall be of the type set forth in the Stock Option Grant Notice.



NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:



1.GRANT OF OPTION.



The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of the number of Shares set forth in the Stock
Option Grant Notice, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference.  The Participant
acknowledges receipt of a copy of the Plan.



2.EXERCISE PRICE.



The exercise price of the Shares covered by the Option shall be the amount per
Share set forth in the Stock Option Grant Notice, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Exercise Price”).  Payment shall be made in accordance with Paragraph 9 of the
Plan.



3.EXERCISABILITY OF OPTION.



Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option granted hereby shall become vested and exercisable as set forth in
the Stock Option Grant Notice and is subject to the other terms and conditions
of this Agreement and the Plan.



Notwithstanding the foregoing, in the event of a Change of Control (as defined
below), then, immediately prior to the Change of Control, all of the Shares
subject to this Option shall be deemed vested and exercisable immediately prior
to the Change of Control unless this Option has otherwise expired or been
terminated pursuant to its terms.



Change of Control means the occurrence of any of the following events:





--------------------------------------------------------------------------------

(i)

Ownership.  Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or



(ii)

Merger/Sale of Assets.  (A) A merger or consolidation of the Company whether or
not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval; or



(iii)

Change in Board Composition.  A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date of the grant, or (B) are elected, or
nominated for election, to the Board of Directors with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but shall not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).



4.

TERM OF OPTION.



This Option shall terminate on the Option Expiration Date as specified in the
Stock Option Grant Notice and, if this Option is designated in the Stock Option
Grant Notice as an ISO and the Participant owns as of the date hereof more than
10% of the total combined voting power of all classes of capital stock of the
Company or an Affiliate, such date may not be more than five years from the date
of this Agreement, but shall be subject to earlier termination as provided
herein or in the Plan.



If the Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause (the “Termination
Date”), the Option to the extent then vested and exercisable pursuant to Section
3 hereof as of the Termination Date, and not previously terminated in accordance
with this Agreement, may be exercised within one year after the Termination
Date, or on or prior to the Option Expiration Date as specified in the Stock
Option Grant Notice, whichever is earlier, but may not be exercised thereafter
except as set forth below.  In such event, the unvested portion of the Option
shall not be exercisable and shall expire and be cancelled on the Termination
Date.



If this Option is designated in the Stock Option Grant Notice as an ISO and the
Participant ceases to be an Employee of the Company or of an Affiliate but
continues after termination of employment to provide service to the Company or
an Affiliate as a director or Consultant, this Option



--------------------------------------------------------------------------------

shall continue to vest in accordance with Section 3 above as if this Option had
not terminated until the Participant is no longer providing services to the
Company.  In such case, this Option shall automatically convert and be deemed a
Non-Qualified Option as of the date that is three months from termination of the
Participant's employment and this Option shall continue on the same terms and
conditions set forth herein until such Participant is no longer providing
service to the Company or an Affiliate.



In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate.  Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.



In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one year after the
Participant’s termination of service due to Disability or, if earlier, on or
prior to the Option Expiration Date as specified in the Stock Option Grant
Notice.  In such event, the Option shall be exercisable:



(a)

to the extent that the Option has become exercisable but has not been exercised
as of the date of the Participant’s termination of service due to Disability;
and



(b)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of the Participant’s termination of service
due to Disability of any additional vesting rights that would have accrued on
the next vesting date had the Participant not become Disabled.  The proration
shall be based upon the number of days accrued in the current vesting period
prior to the date of the Participant’s termination of service due to Disability.



In the event of the death of the Participant while an Employee, director or
Consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, on or prior to the Option Expiration Date as
specified in the Stock Option Grant Notice.  In such event, the Option shall be
exercisable:



(x)

to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and



(y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
 The proration shall be based upon the number of days accrued in the current
vesting period prior to the Participant’s date of death.



5.METHOD OF EXERCISING OPTION.



Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice).  Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the



--------------------------------------------------------------------------------

Company).  Payment of the Exercise Price for such Shares shall be made in
accordance with Paragraph 9 of the Plan.  The Company shall deliver such Shares
as soon as practicable after the notice shall be received, provided, however,
that the Company may delay issuance of such Shares until completion of any
action or obtaining of any consent, which the Company deems necessary under any
applicable law (including, without limitation, state securities or “blue sky”
laws).  The Shares as to which the Option shall have been so exercised shall be
registered in the Company’s share register in the name of the person so
exercising the Option (or, if the Option shall be exercised by the Participant
and if the Participant shall so request in the notice exercising the Option,
shall be registered in the Company’s share register in the name of the
Participant and another person jointly, with right of survivorship) and shall be
delivered as provided above to or upon the written order of the person
exercising the Option.  In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person other than the Participant, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.



6.

PARTIAL EXERCISE.



Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.



7.

NON-ASSIGNABILITY.



This Option (including any additional Options received by the Participant as a
result of stock dividends, stock splits or any other similar transaction
affecting the Company’s securities without receipt of consideration) shall not
be transferable by the Participant otherwise than (i) by will or by the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order
as defined by the Internal Revenue Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder or (iii) pursuant to a Permitted
Transfer (as defined below). Except as provided above in this paragraph, the
Option shall be exercisable, during the Participant’s lifetime, only by the
Participant (or, in the event of legal incapacity or incompetency, by the
Participant’s guardian or representative) and shall not be assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 7, or the
levy of any attachment or similar process upon the Option shall be null and
void.  For purposes of this Agreement, a Permitted Transfer shall mean a
transfer of this Option not for value following written notice to the General
Counsel and Secretary of the Company (which shall include an acknowledgement by
the transferee(s) that the Option remains subject to all of its terms and
conditions), to a member or members of the Participant's immediate family
(consisting of any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships) or to other entities (such as a family limited partnership or a
grantor retained annuity trust) solely for the benefit of the Participant and/or
immediate family members.  Any Permitted Transfer of the Option shall have no
effect on the vesting provisions set forth in Section 3 of this Agreement and
the Stock Option Grant Notice or the other provisions of the Option, which shall
remain in effect notwithstanding any such Permitted Transfer.



8.

NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.



The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant.  



--------------------------------------------------------------------------------

Except as is expressly provided in the Plan with respect to certain changes in
the capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date of such
registration.



9.

ADJUSTMENTS.



The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.



10.

TAXES.



The Participant acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Participant’s responsibility.  The Participant acknowledges and agrees
that (i) the Participant was free to use professional advisors of his or her
choice in connection with this Agreement, has received advice from his or her
professional advisors in connection with this Agreement, understands its meaning
and import, and is entering into this Agreement freely and without coercion or
duress; (ii) the Participant has not received and is not relying upon any
advice, representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement; and (iii) neither the
Administrator, the Company, its Affiliates, nor any of its officers or
directors, shall be held liable for any applicable costs, taxes, or penalties
associated with the Option if, in fact, the Internal Revenue Service were to
determine that the Option constitutes deferred compensation under Section 409A
of the Code.



If this Option is designated in the Stock Option Grant Notice as a Non-Qualified
Option or if the Option is an ISO and is converted into a Non-Qualified Option
and such Non-Qualified Option is exercised, the Participant agrees that the
Company may withhold from the Participant’s remuneration, if any, the minimum
statutory amount of federal, state and local withholding taxes attributable to
such amount that is considered compensation includable in such person’s gross
income.  At the Company’s discretion, the amount required to be withheld may be
withheld in cash from such remuneration, or in kind from the Shares otherwise
deliverable to the Participant on exercise of the Option.  The Participant
further agrees that, if the Company does not withhold an amount from the
Participant’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Participant will reimburse the Company on demand, in
cash, for the amount under-withheld.



11.

PURCHASE FOR INVESTMENT.



Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act, the Company shall be under no obligation to issue the Shares
covered by such exercise unless the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act and until the following conditions have been fulfilled:



(a)

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend



--------------------------------------------------------------------------------

which shall be endorsed upon any certificate(s) evidencing the Shares issued
pursuant to such exercise:



“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and



(b)If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the Securities Act without registration thereunder.  Without
limiting the generality of the foregoing, the Company may delay issuance of the
Shares until completion of any action or obtaining of any consent, which the
Company deems necessary under any applicable law (including without limitation
state securities or “blue sky” laws).



12.

RESTRICTIONS ON TRANSFER OF SHARES.



12.1The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with the rules of
the Financial Industry Regulatory Authority, Inc. or similar rules thereto (such
period, the “Lock-Up Period”).  Such agreement shall be in writing and in form
and substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Notwithstanding
whether the Participant has signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Shares or other securities of the
Company subject to the foregoing restrictions until the end of the Lock-Up
Period.



12.2The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.



13.

NO OBLIGATION TO MAINTAIN RELATIONSHIP.



The Participant acknowledges that: (i) the Company is not by the Plan or this
Option obligated to continue the Participant as an Employee, director or
Consultant of the Company or an Affiliate; (ii) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (iii) the
grant of the Option is a one-time benefit which does not create any contractual
or other right to receive future grants of options, or benefits in lieu of
options; (iv) all determinations with respect to any such future grants,
including, but not limited to, the times when options shall be granted, the



--------------------------------------------------------------------------------

number of shares subject to each option, the option price, and the time or times
when each option shall be exercisable, will be at the sole discretion of the
Company; (v) the Participant’s participation in the Plan is voluntary; (vi) the
value of the Option is an extraordinary item of compensation which is outside
the scope of the Participant’s employment or consulting contract, if any; and
(vii) the Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.



14.

IF OPTION IS INTENDED TO BE AN ISO.



If this Option is designated in the Stock Option Grant Notice as an ISO so that
the Participant (or the Participant’s Survivors) may qualify for the favorable
tax treatment provided to holders of Options that meet the standards of Section
422 of the Code then any provision of this Agreement or the Plan which conflicts
with the Code so that this Option would not be deemed an ISO is null and void
and any ambiguities shall be resolved so that the Option qualifies as an ISO.
 The Participant should consult with the Participant’s own tax advisors
regarding the tax effects of the Option and the requirements necessary to obtain
favorable tax treatment under Section 422 of the Code, including, but not
limited to, holding period requirements.



Notwithstanding the foregoing, to the extent that the Option is designated in
the Stock Option Grant Notice as an ISO and is not deemed to be an ISO pursuant
to Section 422(d) of the Code because the aggregate Fair Market Value
(determined as of the Date of Option Grant) of any of the Shares with respect to
which this ISO is granted becomes exercisable for the first time during any
calendar year in excess of $100,000, the portion of the Option representing such
excess value shall be treated as a Non-Qualified Option and the Participant
shall be deemed to have taxable income measured by the difference between the
then Fair Market Value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement.



Neither the Company nor any Affiliate shall have any liability to the
Participant, or any other party, if the Option (or any part thereof) that is
intended to be an ISO is not an ISO or for any action taken by the
Administrator, including without limitation the conversion of an ISO to a
Non-Qualified Option.



15.

NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION OF AN ISO.



If this Option is designated in the Stock Option Grant Notice as an ISO then the
Participant agrees to notify the Company in writing immediately after the
Participant makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the ISO.  A Disqualifying Disposition is defined in
Section 424(c) of the Code and includes any disposition (including any sale) of
such Shares before the later of (a) two years after the date the Participant was
granted the ISO or (b) one year after the date the Participant acquired Shares
by exercising the ISO, except as otherwise provided in Section 424(c) of the
Code.  If the Participant has died before the Shares are sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.



16.

NOTICES.



Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by recognized courier service, facsimile, registered or certified
mail, return receipt requested, addressed as follows:



If to the Company:



--------------------------------------------------------------------------------

Intercept Pharmaceuticals, Inc.

10 Hudson Yards, 37th Floor

New York, NY 10001

Attention: Chief Financial Officer



If to the Participant at the address set forth on the Stock Option Grant Notice
or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.



17.

GOVERNING LAW.



This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.  For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in New York and
agree that such litigation shall be conducted in the state courts of New York
County, New York or the federal courts of the United States for the District of
the Southern District of New York.



18.

BENEFIT OF AGREEMENT.



Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.



19.

ENTIRE AGREEMENT.



This Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.



20.

MODIFICATIONS AND AMENDMENTS.



The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.



21.

WAIVERS AND CONSENTS.



Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.



22.DATA PRIVACY.





--------------------------------------------------------------------------------

By entering into this Agreement, the Participant:  (i) authorizes the Company
and each Affiliate, and any agent of the Company or any Affiliate administering
the Plan or providing Plan recordkeeping services, to disclose to the Company or
any of its Affiliates such information and data as the Company or any such
Affiliate shall request in order to facilitate the grant of options and the
administration of the Plan; and (ii) authorizes the Company and each Affiliate
to store and transmit such information in electronic form for the purposes set
forth in this Agreement.





--------------------------------------------------------------------------------

Exhibit A





NOTICE OF EXERCISE OF STOCK OPTION



[Form for Shares registered in the United States]



To:Intercept Pharmaceuticals, Inc.



IMPORTANT NOTICE:  This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.



Ladies and Gentlemen:



I hereby exercise my Stock Option to purchase _________ shares (the “Shares”) of
the common stock, $0.001 par value, of Intercept Pharmaceuticals, Inc. (the
“Company”), at the exercise price of $________ per share, pursuant to and
subject to the terms of that Stock Option Grant Notice dated _______________,
202_.



I understand the nature of the investment I am making and the financial risks
thereof.  I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.



I am paying the option exercise price for the Shares as follows:









Please issue the Shares (check one):



o to me; or



o to me and ____________________________, as joint tenants with right of
survivorship,



at the following address:







My mailing address for shareholder communications, if different from the address
listed above, is:









--------------------------------------------------------------------------------

Very truly yours,











Participant (signature)











Print Name











Date





--------------------------------------------------------------------------------